American Century Municipal Trust Prospectus Supplement New York Tax-Free Fund Supplement dated June 29, 2010 ¡ Prospectus dated March 1, 2010 The following replaces the first paragraph under the Complex Fee Table on page 10. The advisor waived 7 basis points (0.07%) of the fund's management fee. The advisor expects this waiver to continue until July 31, 2011 and cannot terminate it without consulting the Board of Trustees. ©2010 American Century Proprietary Holdings, Inc. All rights reserved. CL-SPL-689431006
